                  Case 1:21-cv-00363-SAB Document 3 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     NATHAN DIAZ,                                         Case No. 1:21-cv-00363-SAB
11
                      Plaintiff,                          ORDER DENYING APPLICATION TO
12                                                        PROCEED IN FORMA PAUPERIS
             v.                                           WITHOUT PREJUDICE AND REQUIRING
13                                                        PLAINTIFF TO FILE LONG FORM
     COMMISSIONER OF SOCIAL SECURITY,                     APPLICATION
14
                      Defendant.                          (ECF No. 2)
15
                                                          TWENTY DAY DEADLINE
16

17          Nathan Diaz (“Plaintiff”) filed a complaint on March 9, 2021, challenging a final

18 decision of the Commissioner of Social Security denying his application for disability benefits.

19 Plaintiff did not pay the filing fee in this action and instead filed an application to proceed in
20 forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.) However, Plaintiff’s application

21 does not demonstrate that he is entitled to proceed without prepayment of fees in this action.

22          Plaintiff states he receives $2,000 in monthly employment income, $200 a month in food

23 stamps, and cash aid of $200 a month. While Plaintiff indicates he supports a minor child and a

24 fiancé, Plaintiff’s application does not provide sufficient information for the Court to conclude

25 that he is entitled to proceed in this action without prepayment of fees. Accordingly, the Court

26 will order Plaintiff to complete and file an Application to Proceed in District Court Without
27 Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is unwilling to complete and submit

28 the long form application, Plaintiff must pay the filing fee in full.


                                                      1
                 Case 1:21-cv-00363-SAB Document 3 Filed 03/11/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

 3          2.      The Clerk of the Court is directed to forward an in forma pauperis application

 4                  (Long Form) to Plaintiff;

 5          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

 6                  $402.00 filing fee for this action, or (2) file an application to proceed in forma

 7                  pauperis without prepayment of the fee; and

 8          4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

 9
     IT IS SO ORDERED.
10

11 Dated:        March 11, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
